DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
1. 	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

2. 	Claims 1, 2, 5, 6, 7, 9 and 10 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Talley et al (US 9,277,528 B1).
 	Regarding claims 1, 6 and 10, Talley teaches a private mobile radio network installation (see Fig.1) comprising:
 	a local private mobile radio network infrastructure comprising a core network module (see column 6, lines 45-63, “The small cell base station may establish via the network interface 35 a virtual -private-network (VPN) connection over the Internet with an entity (e.g., a VPN terminator) on the wireless service provider's core network. In this case, the small cell base station may then securely communicate with the VPN terminator and thereby communicate with other entities on the core network”), 
 	a subscriber server (also see column 6, lines 45-63, “The small cell base station may establish via the network interface 35 a virtual -private-network (VPN) connection over the Internet with an entity (e.g., a VPN terminator) on the wireless service provider's core network. In this case, the small cell base station may then securely communicate with the VPN terminator and thereby communicate with other entities on the core network”) and 
 	a base station module (also see column 6, lines 45-63, “The small cell base station may establish via the network interface 35 a virtual -private-network (VPN) connection over the Internet with an entity (e.g., a VPN terminator) on the wireless service provider's core network. In this case, the small cell base station may then securely communicate with the VPN terminator and thereby communicate with other entities on the core network”), 
 	a management system (see Fig.1, MME 15, see column 2, lines 20-38, column 2, lines 57-67, column 5, lines 17-31 and column 8, lines 44-53, “a Mobility Management Entity”, “MME”), and 
 	a network interface (also see column 6, lines 45-63, “The small cell base station may establish via the network interface 35 a virtual -private-network (VPN) connection over the Internet with an entity (e.g., a VPN terminator) on the wireless service provider's core network. In this case, the small cell base station may then securely communicate with the VPN terminator and thereby communicate with other entities on the core network”), 
 	wherein the plurality of devices are connected therebetween via their network interfaces (see Fig.1, plurality of devices 18 are connected therebetween via their network interfaces, also see column 6, lines 45-63, “The small cell base station may establish via the network interface 35 a virtual -private-network (VPN) connection over the Internet with an entity (e.g., a VPN terminator) on the wireless service provider's core network. In this case, the small cell base station may then securely communicate with the VPN terminator and thereby communicate with other entities on the core network”), and 
 	wherein the management system of each device of said plurality of devices (see Fig.1, plurality of devices 18, and a Mobility Management Entity (MME 15)) are configured to:
 	 choose one of the plurality of devices as a chosen device (see column 1, lines 57-59, “a RAN seeks to communicate with a UE (e.g., to establish an incoming voice call or transmit incoming packet data)” and/or see Fig.1, where Talley teaches connection between the device and the base station and it/they read(s) on Applicant’s “the chosen device”, also Fig.1 and see column 6, lines 45-63, “The small cell base station may establish via the network interface 35 a virtual -private-network (VPN) connection over the Internet with an entity (e.g., a VPN terminator) on the wireless service provider's core network. In this case, the small cell base station may then securely communicate with the VPN terminator and thereby communicate with other entities on the core network”), and
a RAN seeks to communicate with a UE (e.g., to establish an incoming voice call or transmit incoming packet data)” and/or see Fig.1, where Talley teaches connection between the device and the base station and it/they read(s) on Applicant’s “the chosen device”, also Fig.1 and see column 6, lines 45-63, “The small cell base station may establish via the network interface 35 a virtual -private-network (VPN) connection over the Internet with an entity (e.g., a VPN terminator) on the wireless service provider's core network. In this case, the small cell base station may then securely communicate with the VPN terminator and thereby communicate with other entities on the core network”).  
	Regarding claims 2 and 7, Talley further teaches the distributed private mobile radio network infrastructure is adapted to use, for its operation, operating data stored in the chosen device (see column 5, lines 14-16, “stored”, “storage”, column 6, lines 64-67, “storage 26”) and comprising, a list of mobile terminal identifiers authorized to connect to the distributed private mobile radio network infrastructure (see column 1, lines 43-56 “allow UEs to detect wireless coverage”, “UEs may transmit registration messages”.  In order to register, the UE must provide “mobile terminal identifiers”) and, for each of these mobile terminals, operating parameters, and wherein the management systems system for each device of said plurality of devices are further configured to make a synchronized copy of the operating data on each non-chosen device (see column 1, lines 43-56, column 2, lines 6-19 and column 7, lines 24-40, “parameters”).
LTE”, see column 6, lines 45 to 63, “packet”, “core”, and see Fig.1, base station “eNB 14”).  
 	
Claim Rejections - 35 USC § 103
3. 	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:

2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating
    obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
4. 	Claims 3, 4 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Talley et al (US 9,277,528 B1) in view of Kumarasamy et al (US 9,262,496 B2).
 	Regarding claims 3 and 8, Talley teaches following a disconnection of the chosen device, the management system of each device of the plurality of devices still connected therebetween (see Fig.1, MME 15 and plurality of devices 18, see column 2, lines 20-38, column 2, lines 57-67, column 5, lines 17-31 and column 8, lines 44-53, “a Mobility Management Entity”, “MME”) are configured to: choose one of the plurality of devices still connected (see Fig.1, plurality of devices 18, see column 5, lines 32-35, “enable eNB 14 to communicate with UEs 18”), connect the base station module of each always-connected device to the core network module of the chosen device to form a new distributed private mobile radio network infrastructure (see column 5, lines 32-35, “enable eNB 14 to communicate with UEs 18” and see column 6, lines 45-63, “The small cell base station may establish via the network interface 35 a virtual -private-network (VPN) connection over the Internet with an entity (e.g., a VPN terminator) on the wireless service provider's core network. In this case, the small cell base station may then securely communicate with the VPN terminator and thereby communicate with other entities on the core network”).
 	Talley does not specifically disclose provide the new distributed private mobile radio network infrastructure with the synchronized copy of the operating data present on the chosen device so that the new distributed private mobile radio network infrastructure uses said operating data for its operation.
 	Kumarasamy teaches provide the new distributed private mobile radio network infrastructure with the synchronized copy of the operating data present on the chosen device so that the new distributed private mobile radio network infrastructure uses said operating data for its operation (see column 2, lines 56-66, “a private 
information management system”, see Kumarasamy’s claim 2, “a private intranet operated by the employer”, and Kumarasamy’s claim 4, “synchronizing each of the copies of each of the data objects”).
 	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the teaching of Kumarasamy into the system of Talley in order to provide unified access to data for multiple computing devices includes a system that associates multiple computing devices with a user of an information management system, assigns information management policies to data from the multiple computing devices within the information management system, and collects multiple data objects from the multiple computers (see Kumarasamy, Abstract).
an identifier for the mobile device (e.g., an IMSI or IMEI)”), and wherein the operating parameters relating to each mobile terminal may include at least one of: an EMEI, an IP address, and an identifier of a device to which that mobile terminal is connected (see Kumarasamy, column 15, lines 17-25, “an identifier for the mobile device (e.g., an IMSI or IMEI)”, and/or see Kumarasamy, column 14, lines 39-59, “IP address”).  

Response to Arguments
5. 	Applicant's arguments filed 05/05/2021 have been fully considered but they are not persuasive.
 	On page 8 of Applicant’s remarks, Applicant argues that “Talley '528 fails to disclose or suggest a local private mobile radio network infrastructure comprising a core network module, a subscriber server and a base station module wherein the devices are connected therebetween via their network interfaces, and wherein the management systems are configured to: choose one of the devices; and connect the base station module of each device to the core network module of the chosen device to form a distributed private mobile radio network infrastructure”.
 	In response, Talley does teach Applicant’s claims, where Talley teaches a local private mobile radio network infrastructure comprising a core network module (see column 6, lines 45-63, “The small cell base station may establish via the network interface 35 a virtual -private-network (VPN) connection over the Internet with an entity (e.g., a VPN terminator) on the wireless service provider's core network. In this case, the small cell base station may then securely communicate with the VPN terminator and thereby communicate with other entities on the core network”), 
 	a subscriber server (also see column 6, lines 45-63, “The small cell base station may establish via the network interface 35 a virtual -private-network (VPN) connection over the Internet with an entity (e.g., a VPN terminator) on the wireless service provider's core network. In this case, the small cell base station may then securely communicate with the VPN terminator and thereby communicate with other entities on the core network”) and 
 	a base station module (also see column 6, lines 45-63, “The small cell base station may establish via the network interface 35 a virtual -private-network (VPN) connection over the Internet with an entity (e.g., a VPN terminator) on the wireless service provider's core network. In this case, the small cell base station may then securely communicate with the VPN terminator and thereby communicate with other entities on the core network”), 
 	a management system (see Fig.1, MME 15, see column 2, lines 20-38, column 2, lines 57-67, column 5, lines 17-31 and column 8, lines 44-53, “a Mobility Management Entity”, “MME”), and 
 	a network interface (also see column 6, lines 45-63, “The small cell base station may establish via the network interface 35 a virtual -private-network (VPN) connection over the Internet with an entity (e.g., a VPN terminator) on the wireless service provider's core network. In this case, the small cell base station may then securely communicate with the VPN terminator and thereby communicate with other entities on the core network”), 
 	wherein the plurality of devices are connected therebetween via their network interfaces (see Fig.1, plurality of devices 18 are connected therebetween via their network interfaces, also see column 6, lines 45-63, “The small cell base station may establish via the network interface 35 a virtual -private-network (VPN) connection over the Internet with an entity (e.g., a VPN terminator) on the wireless service provider's core network. In this case, the small cell base station may then securely communicate with the VPN terminator and thereby communicate with other entities on the core network”), and 
 	wherein the management system of each device of said plurality of devices (see Fig.1, plurality of devices 18, and a Mobility Management Entity (MME 15)) are configured to:
 	 choose one of the plurality of devices as a chosen device (see column 1, lines 57-59, “a RAN seeks to communicate with a UE (e.g., to establish an incoming voice call or transmit incoming packet data)” and/or see Fig.1, where Talley teaches connection between the device and the base station and it/they read(s) on Applicant’s “the chosen device”, also Fig.1 and see column 6, lines 45-63, “The small cell base station may establish via the network interface 35 a virtual -private-network (VPN) connection over the Internet with an entity (e.g., a VPN terminator) on the wireless service provider's core network. In this case, the small cell base station may then securely communicate with the VPN terminator and thereby communicate with other entities on the core network”), and
a RAN seeks to communicate with a UE (e.g., to establish an incoming voice call or transmit incoming packet data)” and/or see Fig.1, where Talley teaches connection between the device and the base station and it/they read(s) on Applicant’s “the chosen device”, also Fig.1 and see column 6, lines 45-63, “The small cell base station may establish via the network interface 35 a virtual -private-network (VPN) connection over the Internet with an entity (e.g., a VPN terminator) on the wireless service provider's core network. In this case, the small cell base station may then securely communicate with the VPN terminator and thereby communicate with other entities on the core network”).  In addition, Applicant’s attention is directed to the teachings of Talley as indicated above.

 	On pages 9 and 10 of Applicant’s remarks, Applicant argues that “Applicant respectfully notes wherein Talley '528 fails to disclose or suggest wherein the base station (which the Examiner is interpreting to read on the claimed device of the plurality of devices) does not comprise a core network and a subscriber server as claimed herein”.
 	In response, Talley does teach Applicant’s claimed limitations, where Talley teaches the base station does comprise a core network and a subscriber server as claimed (see Fig.1 and see column 6, lines 45-63, “As shown, network device 21 may also include a network interface 35.  Network interface 35 may generally be any wired (e.g., Ethernet) or wireless (e.g., Wi Fi) interface over which the network device can transmit and receive data with another entity.  In examples in which the network device 21 is a macro cell base station or an MME, the network interface 35 may be configured to communicate with other macro cell base stations, small cell base stations, other MMEs, and/or other network entities.  In examples in which the network device 21 is a small cell base station, the network interface 35 may be configured to communicate with a home router, and thus to the Internet and/or one or more other packet-data networks.  The small cell base station may establish via the network interface 35 a virtual-private-network (VPN) connection over the Internet with an entity (e.g., a VPN terminator) on the wireless service provider's core network.  In this case, the small cell base 
station may then securely communicate with the VPN terminator and thereby 
communicate with other entities on the core network”).

 	On pages 10 and 11 of Applicant’s remarks, Applicant argues that “Applicant respectfully notes wherein Talley '528 fails to disclose or suggest wherein the base stations (interpreted by the Examiner to read on the claimed devices) are connected to each other via their network interfaces, as claimed herein”.
 	In response, Talley does teach Applicant’s claimed limitations, where Talley teaches the base stations are connected to each other via their network interfaces, as claimed (see Fig.4, see the dot-line connections (cells A and C, cells B and D, also cells E, F, G, H, I, J, K, L and M), where the base stations are DIRECT connected to each other OR via their network interfaces.  Note that each cell in Fig.4 is a base station.  In addition, Applicant claims do NOT require the base stations are DIRECT connected to each other, also see column 1, lines 19-22, “each RAN may include one or more radio network controllers (RNCs), or the like, which may be integrated with or otherwise in communication with the base stationS”).

 	On page 10 of Applicant’s remarks, Applicant argues that “in Talley '528, all of the base stations are connected to the core network of the RAN and to the MME, but are not connected to each other”.
 	In response, Talley does teach Applicant’s claimed limitations, where Talley teaches the base stations are connected to each other (see Fig.4, see the dot-line connections, where the base stations (cells A and C, cells B and D, also cells E, F, G, H, I, J, K, L and M) are DIRECT/INDIRECT connected to each other.  Note that each cell in Fig.4 is a base station.  In addition, Applicant claims do NOT require the base stations are DIRECT connected to each other).

 	On pages 10 and 11 of Applicant’s remarks, Applicant argues that “As such, Applicant respectfully notes wherein Talley '528 fails to disclose or suggest such claimed limitations and respectfully requests reconsideration of the rejection”.
 	In response, Talley does NOT fail to disclose or suggest Applicant’s claimed limitations.  In addition, Applicant’s attention is directed to the teachings of Talley in Applicant’s claimed limitations as indicated above.
 	
Conclusion
6. 	THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

 	Any inquiry concerning this communication or earlier communications from the examiner should be directed to NGHI H LY whose telephone number is (571)272-7911.  The examiner can normally be reached on 8:30am-9:00pm Monday-Thursday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. 
To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rafael Perez-Gutierrez can be reached on (571) 272-7915.  
The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  

For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
 If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
Nghi H. Ly
/NGHI H LY/Primary Examiner, Art Unit 2642